
	
		I
		112th CONGRESS
		2d Session
		H. R. 4854
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on Propanoic
		  acid, 3-hydroxy-2-(hydroxymethyl)-2-,methyl polymers with
		  5-isocyanato-1-(isocyanatomethyl)- 1,3,3-trimethylcyclohexane and reduced
		  methyl esters of reduced polymerized, oxidized tetrafluoroethylene, compounds
		  with trimethylamine.
	
	
		1.Propanoic acid,
			 3-hydroxy-2-(hydroxymethyl)-2-,methyl polymers with
			 5-isocyanato-1-(isocyanatomethyl)- 1,3,3-trimethylcyclohexane and reduced
			 methyl esters of reduced polymerized, oxidized tetrafluoroethylene, compounds
			 with trimethylamine
			(a)In
			 generalHeading 9902.40.28 of
			 the Harmonized Tariff Schedule of the United States (relating to Propanoic
			 acid, 3-hydroxy-2-(hydroxymethyl)-2-,methyl polymers with
			 5-isocyanato-1-(isocyanatomethyl)- 1,3,3-trimethylcyclohexane and reduced
			 methyl esters of reduced polymerized, oxidized tetrafluoroethylene, compounds
			 with trimethylamine) is amended by striking the date in the effective period
			 column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
